Exhibit 10.1

 

[g269861ke01i001.jpg]

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of the Effective Date is between SILICON VALLEY BANK, a California
corporation (“Bank”), with its principal place of business at 3003 Tasman Drive,
Santa Clara, California 95054 (FAX (408) 654-1099) and XPLORE TECHNOLOGIES
CORPORATION OF AMERICA, a Delaware corporation (“Borrower”), with its principal
place of business at 14000 Summit Drive, Suite 900, Austin, Texas 78728 (FAX
(512) 336-7791), amends and restates the terms of that certain Loan and Security
Agreement by and between Bank and Borrower dated as of September 15, 2005, as
amended from time to time (the “Original Agreement”), and provides the terms on
which Bank shall lend to Borrower and Borrower shall repay Bank.   The parties
agree as follows:

 

1              ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meanings provided by
the Code, to the extent such terms are defined therein.

 

2              LOAN AND TERMS OF PAYMENT

 


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE UNPAID PRINCIPAL AMOUNT OF ALL ADVANCES HEREUNDER WITH ALL INTEREST,
FEES AND FINANCE CHARGES DUE THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS
AGREEMENT.


 


2.1.1       FINANCING OF ACCOUNTS.


 

(A)           AVAILABILITY.  SUBJECT TO THE TERMS OF THIS AGREEMENT, BORROWER
MAY REQUEST THAT BANK FINANCE SPECIFIC ELIGIBLE ACCOUNTS.  BANK MAY, IN ITS SOLE
DISCRETION IN EACH INSTANCE, FINANCE SUCH ELIGIBLE ACCOUNTS BY EXTENDING CREDIT
TO BORROWER IN AN AMOUNT EQUAL TO THE RESULT OF THE ADVANCE RATE MULTIPLIED BY
THE FACE AMOUNT OF THE ELIGIBLE ACCOUNT (THE “ADVANCE”).  BANK MAY, IN ITS SOLE
DISCRETION, CHANGE THE PERCENTAGE OF THE ADVANCE RATE FOR A PARTICULAR ELIGIBLE
ACCOUNT ON A CASE BY CASE BASIS.  WHEN BANK MAKES AN ADVANCE, THE ELIGIBLE
ACCOUNT BECOMES A “FINANCED RECEIVABLE.”  IN ADDITION, BORROWER MAY REQUEST
NON-FORMULA ADVANCES WITHOUT REGARDS TO ANY SPECIFIC ELIGIBLE ACCOUNT IN AN
AMOUNT NOT TO EXCEED THE NON-FORMULA AMOUNT AND THE BANK WILL PROVIDE SUCH
NON-FORMULA ADVANCES UP TO THE NON-FORMULA AMOUNT.

 

(B)           MAXIMUM ADVANCES.  THE AGGREGATE FACE AMOUNT OF ALL FINANCED
RECEIVABLES PLUS THE AMOUNT OF NON-FORMULA ADVANCES OUTSTANDING AT ANY TIME MAY
NOT EXCEED THE FACILITY AMOUNT.  THE AGGREGATE AMOUNT OF NON-FORMULA ADVANCES
OUTSTANDING AT ANY TIME MAY NOT EXCEED THE NON-FORMULA AMOUNT.

 

(C)           BORROWING PROCEDURE.  BORROWER WILL DELIVER AN INVOICE TRANSMITTAL
FOR EACH ELIGIBLE ACCOUNT IT OFFERS OR NON-FORMULA ADVANCE IT REQUESTS.  BANK
MAY RELY ON INFORMATION SET FORTH IN OR PROVIDED WITH THE INVOICE TRANSMITTAL.

 

(D)           CREDIT QUALITY; CONFIRMATIONS.  BANK MAY, AT ITS OPTION, CONDUCT A
CREDIT CHECK OF THE ACCOUNT DEBTOR FOR EACH ACCOUNT REQUESTED BY BORROWER FOR
FINANCING HEREUNDER IN ORDER TO APPROVE ANY SUCH ACCOUNT DEBTOR’S CREDIT BEFORE
AGREEING TO FINANCE SUCH ACCOUNT.  BANK MAY ALSO VERIFY DIRECTLY WITH THE
RESPECTIVE ACCOUNT DEBTORS THE VALIDITY, AMOUNT AND OTHER MATTERS RELATING TO
THE ACCOUNTS (INCLUDING CONFIRMATIONS OF BORROWER’S REPRESENTATIONS IN
SECTION 5.3) BY MEANS OF MAIL, TELEPHONE OR OTHERWISE, EITHER IN THE NAME OF
BORROWER OR BANK FROM TIME TO TIME IN ITS SOLE DISCRETION.

 

1

--------------------------------------------------------------------------------


 

(E)           ACCOUNTS NOTIFICATION/COLLECTION.  BANK MAY NOTIFY ANY PERSON
OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN THE FUNDS AND VERIFY AND/OR
COLLECT THE AMOUNT OF THE ACCOUNT.

 

(F)            MATURITY.  THIS AGREEMENT SHALL TERMINATE AND ALL OBLIGATIONS
OUTSTANDING HEREUNDER SHALL BE IMMEDIATELY DUE AND PAYABLE ON THE MATURITY DATE.

 

(G)           BANK’S DISCRETION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THIS AGREEMENT MAY BE TERMINATED BY BORROWER OR BANK AT ANY
TIME, AND BANK IS NOT OBLIGATED TO FINANCE ANY ELIGIBLE ACCOUNTS.  BANK AND
BORROWER HEREBY ACKNOWLEDGE AND AGREE THAT BANK’S AGREEMENT TO FINANCE ELIGIBLE
ACCOUNTS HEREUNDER IS DISCRETIONARY IN EACH INSTANCE.  ACCORDINGLY, THERE SHALL
NOT BE ANY RECOURSE TO BANK, NOR LIABILITY OF BANK, ON ACCOUNT OF ANY DELAY IN
BANK’S MAKING OF, AND/OR ANY DECLINE BY BANK TO MAKE, ANY LOAN OR ADVANCE
REQUESTED HEREUNDER.

 


2.2          COLLECTIONS, FINANCE CHARGES, REMITTANCES AND FEES.  THE
OBLIGATIONS SHALL BE SUBJECT TO THE FOLLOWING FEES AND FINANCE CHARGES.  UNPAID
FEES AND FINANCE CHARGES MAY, IN BANK’S DISCRETION, ACCRUE INTEREST AND FEES AS
DESCRIBED IN SECTION 9.2 HEREOF.


 


2.2.1       COLLECTIONS.  COLLECTIONS WILL BE CREDITED TO THE FINANCED
RECEIVABLE BALANCE FOR SUCH FINANCED RECEIVABLE, BUT IF THERE IS AN EVENT OF
DEFAULT, BANK MAY APPLY COLLECTIONS TO THE OBLIGATIONS IN ANY ORDER IT CHOOSES
DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT.  IF BANK RECEIVES A PAYMENT FOR
BOTH A FINANCED RECEIVABLE AND A NON-FINANCED RECEIVABLE, THE FUNDS WILL FIRST
BE APPLIED TO THE FINANCED RECEIVABLE, THEN TO ANY NON-FORMULA ADVANCES, AND, IF
THERE IS NO EVENT OF DEFAULT WHICH IS CONTINUING, THE EXCESS WILL BE REMITTED TO
BORROWER, SUBJECT TO SECTION 2.2.7.


 


2.2.2       FACILITY FEE.  A FULLY EARNED, NON-REFUNDABLE FACILITY FEE OF
SEVENTEEN THOUSAND FIVE HUNDRED DOLLARS ($17,500) IS DUE UPON EXECUTION OF THIS
AGREEMENT (THE “FACILITY FEE”).


 


2.2.3       FINANCE CHARGES.  IN COMPUTING FINANCE CHARGES ON THE OBLIGATIONS
UNDER THIS AGREEMENT, ALL COLLECTIONS RECEIVED BY BANK SHALL BE DEEMED APPLIED
BY BANK ON ACCOUNT OF THE OBLIGATIONS TWO (2) BUSINESS DAYS AFTER RECEIPT OF THE
COLLECTIONS.  BORROWER WILL PAY A FINANCE CHARGE (THE “FINANCE CHARGE”) ON THE
FINANCED RECEIVABLE BALANCE WHICH IS EQUAL TO THE APPLICABLE RATE DIVIDED BY 360
MULTIPLIED BY THE NUMBER OF DAYS EACH SUCH FINANCED RECEIVABLE IS OUTSTANDING
MULTIPLIED BY THE OUTSTANDING FINANCED RECEIVABLE BALANCE.  THE FINANCE CHARGE
WITH RESPECT TO FINANCED RECEIVABLES IS PAYABLE WHEN THE ADVANCE MADE BASED ON
SUCH FINANCED RECEIVABLE IS PAYABLE IN ACCORDANCE WITH SECTION 2.3 HEREOF. 
BORROWER WILL PAY THE FINANCE CHARGE ON THE NON-FORMULA ADVANCES WHICH IS EQUAL
TO THE APPLICABLE RATE DIVIDED BY 360 MULTIPLIED BY THE NUMBER OF DAYS EACH SUCH
NON-FORMULA ADVANCE IS OUTSTANDING MULTIPLIED BY THE OUTSTANDING AMOUNT OF SUCH
NON-FORMULA ADVANCE.  DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
APPLICABLE RATE WILL INCREASE AN ADDITIONAL FIVE PERCENT (5.0%) PER ANNUM
EFFECTIVE IMMEDIATELY UPON THE OCCURRENCE OF SUCH EVENT OF DEFAULT. IN THE EVENT
THAT THE AGGREGATE AMOUNT OF FINANCE CHARGES EARNED BY BANK IN ANY
RECONCILIATION PERIOD IS LESS THAN THE MINIMUM FINANCE CHARGE, BORROWER SHALL
PAY TO BANK AN ADDITIONAL FINANCE CHARGE EQUAL TO (I) THE MINIMUM FINANCE CHARGE
MINUS (II) THE AGGREGATE AMOUNT OF ALL FINANCE CHARGES EARNED BY BANK IN SUCH
RECONCILIATION PERIOD.   SUCH ADDITIONAL FINANCE CHARGE SHALL BE PAYABLE ON THE
FIRST DAY OF THE NEXT RECONCILIATION PERIOD.


 


2.2.4       COLLATERAL HANDLING FEE.  BORROWER WILL PAY TO BANK A COLLATERAL
HANDLING FEE EQUAL TO 0.45% PER MONTH OF THE FINANCED RECEIVABLE BALANCE FOR
EACH FINANCED RECEIVABLE OUTSTANDING BASED UPON A 360 DAY YEAR (THE “COLLATERAL
HANDLING FEE”), PROVIDED, HOWEVER, FOR ANY SUBJECT MONTH (AS OF THE FIRST
CALENDAR DAY OF SUCH MONTH), TO THE EXTENT THAT BORROWER MAINTAINED A QUICK
RATIO OF AT LEAST 0.50 TO 1.0 AT ALL TIMES DURING THE APPLICABLE TESTING MONTH,
THE COLLATERAL HANDLING FEE SHALL BE EQUAL TO 0.35% PER MONTH OF THE FINANCED
RECEIVABLE BALANCE FOR EACH FINANCED RECEIVABLE OUTSTANDING BASED UPON A 360 DAY
YEAR.  THIS FEE IS CHARGED ON A DAILY BASIS WHICH IS EQUAL TO THE COLLATERAL
HANDLING FEE DIVIDED BY 30, MULTIPLIED BY THE NUMBER OF DAYS EACH SUCH FINANCED
RECEIVABLE IS OUTSTANDING, MULTIPLIED BY THE OUTSTANDING FINANCED RECEIVABLE
BALANCE.  THE COLLATERAL HANDLING FEE IS PAYABLE WHEN THE ADVANCE MADE BASED ON
SUCH FINANCED RECEIVABLE IS PAYABLE IN ACCORDANCE WITH SECTION 2.3 HEREOF.  IN
COMPUTING COLLATERAL HANDLING FEES UNDER THIS AGREEMENT, ALL COLLECTIONS
RECEIVED BY BANK SHALL BE DEEMED APPLIED BY BANK ON ACCOUNT OF OBLIGATIONS TWO
(2) BUSINESS DAYS AFTER RECEIPT OF THE COLLECTIONS.  DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, THE COLLATERAL HANDLING FEE WILL INCREASE AN ADDITIONAL
0.50% EFFECTIVE IMMEDIATELY UPON SUCH EVENT OF DEFAULT.

 

2

--------------------------------------------------------------------------------



 


2.2.5       ACCOUNTING.  AFTER EACH RECONCILIATION PERIOD, BANK WILL PROVIDE AN
ACCOUNTING OF THE TRANSACTIONS FOR THAT RECONCILIATION PERIOD, INCLUDING THE
AMOUNT OF ALL FINANCED RECEIVABLES, NON-FORMULA ADVANCES, COLLECTIONS,
ADJUSTMENTS, FINANCE CHARGES, COLLATERAL HANDLING FEE AND THE FACILITY FEE.  IF
BORROWER DOES NOT OBJECT TO THE ACCOUNTING IN WRITING WITHIN THIRTY (30) DAYS IT
SHALL BE CONSIDERED ACCURATE ABSENT MANIFEST ERROR.  ALL FINANCE CHARGES AND
OTHER INTEREST AND FEES ARE CALCULATED ON THE BASIS OF A 360 DAY YEAR AND ACTUAL
DAYS ELAPSED.


 


2.2.6       DEDUCTIONS.  BANK MAY DEDUCT FEES, FINANCE CHARGES, ADVANCES WHICH
BECOME DUE PURSUANT TO SECTION 2.3, AND OTHER AMOUNTS DUE PURSUANT TO THIS
AGREEMENT FROM ANY ADVANCES MADE OR COLLECTIONS RECEIVED BY BANK.


 


2.2.7       LOCKBOX; ACCOUNT COLLECTION SERVICES.


 

(A)           BORROWER SHALL DIRECT EACH ACCOUNT DEBTOR (AND EACH DEPOSITORY
INSTITUTION WHERE PROCEEDS OF ACCOUNTS ARE ON DEPOSIT) TO REMIT PAYMENTS WITH
RESPECT TO THE ACCOUNTS TO A LOCKBOX ACCOUNT ESTABLISHED WITH BANK OR TO WIRE
TRANSFER PAYMENTS TO A CASH COLLATERAL ACCOUNT THAT BANK CONTROLS (COLLECTIVELY,
THE “LOCKBOX”).  IT WILL BE CONSIDERED AN IMMEDIATE EVENT OF DEFAULT IF THE
LOCKBOX IS NOT SET-UP AND OPERATIONAL ON THE EFFECTIVE DATE.

 

(B)           PROVIDED NO EVENT OF DEFAULT EXISTS AND IS CONTINUING, WITHIN
THREE (3) DAYS OF RECEIPT OF SUCH AMOUNTS BY BANK, BANK WILL TURN OVER TO
BORROWER THE PROCEEDS OF THE ACCOUNTS OTHER THAN COLLECTIONS WITH RESPECT TO
FINANCED RECEIVABLES AND THE AMOUNT OF COLLECTIONS IN EXCESS OF THE AMOUNTS FOR
WHICH BANK HAS MADE AN ADVANCE TO BORROWER, LESS ANY AMOUNTS OWING FROM BORROWER
TO BANK, SUCH AS THE FINANCE CHARGE, THE FACILITY FEE, PAYMENTS DUE TO BANK,
OTHER FEES AND EXPENSES, OR OTHERWISE; PROVIDED, HOWEVER, BANK MAY HOLD SUCH
EXCESS AMOUNT WITH RESPECT TO FINANCED RECEIVABLES AS A RESERVE UNTIL THE END OF
THE APPLICABLE RECONCILIATION PERIOD IF BANK, IN ITS DISCRETION, DETERMINES THAT
OTHER FINANCED RECEIVABLE(S) MAY NO LONGER QUALIFY AS AN ELIGIBLE ACCOUNT AT ANY
TIME PRIOR TO THE END OF THE SUBJECT RECONCILIATION PERIOD.  THIS SECTION DOES
NOT IMPOSE ANY AFFIRMATIVE DUTY ON BANK TO PERFORM ANY ACT OTHER THAN AS
SPECIFICALLY SET FORTH HEREIN.  ALL ACCOUNTS AND THE PROCEEDS THEREOF ARE
COLLATERAL AND IF AN EVENT OF DEFAULT OCCURS, BANK MAY APPLY THE PROCEEDS OF
SUCH ACCOUNTS TO THE OBLIGATIONS.

 


2.2.8       BANK EXPENSES.  BORROWER SHALL PAY ALL BANK EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES, PLUS REASONABLE EXPENSES, FOR
DOCUMENTATION AND NEGOTIATION OF THIS AGREEMENT) INCURRED THROUGH AND AFTER THE
EFFECTIVE DATE, WHEN DUE.


 


2.3          REPAYMENT OF OBLIGATIONS; ADJUSTMENTS.


 


2.3.1       REPAYMENT.  BORROWER WILL REPAY EACH ADVANCE (OTHER THAN THE
NON-FORMULA ADVANCES) ON THE EARLIEST OF: (A) THE DATE ON WHICH PAYMENT IS
RECEIVED OF THE FINANCED RECEIVABLE WITH RESPECT TO WHICH THE ADVANCE WAS MADE,
(B) THE DATE ON WHICH THE FINANCED RECEIVABLE IS NO LONGER AN ELIGIBLE ACCOUNT,
(C) THE DATE ON WHICH ANY ADJUSTMENT IS ASSERTED TO THE FINANCED RECEIVABLE (BUT
ONLY TO THE EXTENT OF THE ADJUSTMENT IF THE FINANCED RECEIVABLE REMAINS
OTHERWISE AN ELIGIBLE ACCOUNT), (D) THE DATE ON WHICH THERE IS A BREACH OF ANY
WARRANTY OR REPRESENTATION SET FORTH IN SECTION 5.3, OR A BREACH OF ANY COVENANT
IN THIS AGREEMENT OR (E) THE MATURITY DATE (INCLUDING ANY EARLY TERMINATION).
EACH PAYMENT WILL ALSO INCLUDE ALL ACCRUED FINANCE CHARGES AND COLLATERAL
HANDLING FEES WITH RESPECT TO SUCH ADVANCE AND ALL OTHER AMOUNTS THEN DUE AND
PAYABLE HEREUNDER.  BORROWER WILL PAY ACCRUED BUT UNPAID INTEREST ON EACH
NON-FORMULA ADVANCE ON THE FIRST DAY OF EACH MONTH AND ALL PRINCIPAL AND ACCRUED
INTEREST ON THE NON-FORMULA ADVANCES SHALL BE DUE AND PAYABLE IN ITS ENTIRETY ON
THE MATURITY DATE.  BORROWER MAY REPAY AND REBORROW THE NON-FORMULA ADVANCES AT
ANY TIME PRIOR TO THE MATURITY DATE WITHOUT PENALTY OR PREMIUM.


 


2.3.2       REPAYMENT ON EVENT OF DEFAULT.  SO LONG AS THERE IS AN EVENT OF
DEFAULT, BORROWER WILL, IF BANK DEMANDS (OR, UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER SECTION 8.5, IMMEDIATELY WITHOUT NOTICE OR DEMAND FROM BANK) REPAY
ALL OF THE ADVANCES.  THE DEMAND MAY, AT BANK’S OPTION, INCLUDE THE ADVANCE FOR
EACH FINANCED RECEIVABLE OR NON-FORMULA ADVANCES THEN OUTSTANDING AND ALL
ACCRUED FINANCE CHARGES, COLLATERAL HANDLING FEE, ATTORNEYS’ AND PROFESSIONAL
FEES, COURT COSTS AND EXPENSES, AND ANY OTHER OBLIGATIONS.

 

3

--------------------------------------------------------------------------------



 


2.3.3       DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF BORROWER’S DEPOSIT
ACCOUNTS FOR PAYMENTS OR ANY AMOUNTS BORROWER OWES BANK HEREUNDER.  BANK SHALL
PROMPTLY NOTIFY BORROWER WHEN IT DEBITS BORROWER’S ACCOUNTS.  THESE DEBITS SHALL
NOT CONSTITUTE A SET-OFF.


 


2.3.4       ADJUSTMENTS.  IF, AT ANY TIME DURING THE TERM OF THIS AGREEMENT, ANY
ACCOUNT DEBTOR ASSERTS AN ADJUSTMENT, BORROWER ISSUES A CREDIT MEMORANDUM, OR
ANY OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 5.3 OR COVENANTS IN THIS
AGREEMENT ARE NO LONGER TRUE IN ALL MATERIAL RESPECTS, BORROWER WILL PROMPTLY
ADVISE BANK.


 


2.4          POWER OF ATTORNEY.  BORROWER IRREVOCABLY APPOINTS BANK AND ITS
SUCCESSORS AND ASSIGNS AS ATTORNEY-IN-FACT AND AUTHORIZES BANK, REGARDLESS OF
WHETHER THERE HAS BEEN AN EVENT OF DEFAULT, TO: (A) SELL, ASSIGN, TRANSFER,
PLEDGE, COMPROMISE, OR DISCHARGE ALL OR ANY PART OF THE FINANCED RECEIVABLES;
(B) DEMAND, COLLECT, SUE, AND GIVE RELEASES TO ANY ACCOUNT DEBTOR FOR MONIES DUE
AND COMPROMISE, PROSECUTE, OR DEFEND ANY ACTION, CLAIM, CASE OR PROCEEDING ABOUT
THE FINANCED RECEIVABLES, INCLUDING FILING A CLAIM OR VOTING A CLAIM IN ANY
BANKRUPTCY CASE IN BANK’S OR BORROWER’S NAME, AS BANK CHOOSES; (C) PREPARE, FILE
AND SIGN BORROWER’S NAME ON ANY NOTICE, CLAIM, ASSIGNMENT, DEMAND, DRAFT, OR
NOTICE OF OR SATISFACTION OF LIEN OR MECHANICS’ LIEN OR SIMILAR DOCUMENT;
(D) NOTIFY ALL ACCOUNT DEBTORS TO PAY BANK DIRECTLY; (E) RECEIVE, OPEN, AND
DISPOSE OF MAIL ADDRESSED TO BORROWER; (F) ENDORSE BORROWER’S NAME ON CHECKS OR
OTHER INSTRUMENTS (TO THE EXTENT NECESSARY TO PAY AMOUNTS OWED PURSUANT TO THIS
AGREEMENT); AND (G) EXECUTE ON BORROWER’S BEHALF ANY INSTRUMENTS, DOCUMENTS,
FINANCING STATEMENTS TO PERFECT BANK’S INTERESTS IN THE FINANCED RECEIVABLES AND
COLLATERAL AND DO ALL ACTS AND THINGS NECESSARY OR EXPEDIENT, AS DETERMINED
SOLELY AND EXCLUSIVELY BY BANK, TO PROTECT, PRESERVE, AND OTHERWISE ENFORCE
BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT, AS DIRECTED BY BANK.


 

3              CONDITIONS OF LOANS

 


3.1          CONDITIONS PRECEDENT TO INITIAL ADVANCE.  BANK’S AGREEMENT TO MAKE
THE INITIAL ADVANCE IS SUBJECT TO THE CONDITION PRECEDENT THAT BANK SHALL HAVE
RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO BANK, SUCH DOCUMENTS, AND
COMPLETION OF SUCH OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR
APPROPRIATE, INCLUDING, WITHOUT LIMITATION:


 

(A)           THIS AGREEMENT DULY EXECUTED BY BORROWER;

 

(B)           A CERTIFICATE OF THE SECRETARY OF BORROWER WITH RESPECT TO
ARTICLES, BYLAWS, INCUMBENCY AND RESOLUTIONS AUTHORIZING THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(C)           AN AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT
DULY EXECUTED BY BORROWER;

 

(D)           A PERFECTION CERTIFICATE DULY EXECUTED BY BORROWER AND GUARANTOR;

 

(E)           AN AMENDED AND RESTATED GUARANTY, AMENDED AND RESTATED SECURITY
AGREEMENT AND AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT DULY
EXECUTED BY GUARANTOR;

 

(F)            A CERTIFICATE OF THE SECRETARY OF GUARANTOR WITH RESPECT TO
ARTICLES, BYLAWS, INCUMBENCY AND RESOLUTIONS AUTHORIZING THE EXECUTION AND
DELIVERY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(G)           EVIDENCE SATISFACTORY TO BANK THAT THE INSURANCE POLICIES REQUIRED
BY SECTION 6.4 HEREOF ARE IN FULL FORCE AND EFFECT, TOGETHER WITH APPROPRIATE
EVIDENCE SHOWING LENDER LOSS PAYABLE AND/OR ADDITIONAL INSURED CLAUSES OR
ENDORSEMENTS IN FAVOR OF BANK;

 

(H)           PAYMENT OF THE FEES AND BANK EXPENSES THEN DUE AND PAYABLE;

 

(I)            CERTIFICATE OF FOREIGN QUALIFICATION (IF APPLICABLE);

 

(J)            CERTIFICATE OF GOOD STANDING/LEGAL EXISTENCE; AND

 

4

--------------------------------------------------------------------------------


 

(K)           SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.

 


3.2          CONDITIONS PRECEDENT TO ALL ADVANCES.  BANK’S AGREEMENT TO MAKE
EACH ADVANCE, INCLUDING THE INITIAL ADVANCE, IS SUBJECT TO THE FOLLOWING:


 

(A)           RECEIPT OF THE INVOICE TRANSMITTAL;

 

(B)           BANK SHALL HAVE (AT ITS OPTION) CONDUCTED THE CONFIRMATIONS AND
VERIFICATIONS AS DESCRIBED IN SECTION 2.1.1 (D) (NOT APPLICABLE FOR NON-FORMULA
ADVANCES); AND

 

(C)           EACH OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE
TRUE IN ALL MATERIAL RESPECTS ON THE DATE OF THE INVOICE TRANSMITTAL AND ON THE
EFFECTIVE DATE OF EACH ADVANCE AND NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, OR RESULT FROM THE ADVANCE.  EACH ADVANCE IS BORROWER’S
REPRESENTATION AND WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES
IN SECTION 5 REMAIN TRUE IN ALL MATERIAL RESPECTS.

 

4              CREATION OF SECURITY INTEREST

 


4.1          GRANT OF SECURITY INTEREST.  BORROWER HEREBY GRANTS BANK, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS, A CONTINUING
SECURITY INTEREST IN, AND PLEDGES TO BANK, THE COLLATERAL, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND
PRODUCTS THEREOF.  BORROWER REPRESENTS, WARRANTS, AND COVENANTS THAT THE
SECURITY INTEREST GRANTED HEREIN SHALL BE A FIRST PRIORITY SECURITY INTEREST IN
THE COLLATERAL. IF BORROWER SHALL AT ANY TIME, ACQUIRE A COMMERCIAL TORT CLAIM,
BORROWER SHALL PROMPTLY NOTIFY BANK IN A WRITING SIGNED BY BORROWER OF THE
GENERAL DETAILS THEREOF AND GRANT TO BANK IN SUCH WRITING A SECURITY INTEREST
THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH
SUCH WRITING TO BE IN FORM AND SUBSTANCE SATISFACTORY TO BANK.


 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Advances has terminated, Bank shall, at Borrower’s
sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to Borrower.

 


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF BANK
UNDER THE CODE.  ANY SUCH FINANCING STATEMENTS MAY INDICATE THE COLLATERAL AS
“ALL ASSETS OF THE DEBTOR” OR WORDS OF SIMILAR EFFECT, OR AS BEING OF AN EQUAL
OR LESSER SCOPE, OR WITH GREATER DETAIL, ALL IN BANK’S DISCRETION.


 

5              REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1          DUE ORGANIZATION AND AUTHORIZATION.  BORROWER AND EACH OF ITS
SUBSIDIARIES ARE DULY EXISTING AND IN GOOD STANDING IN THEIR RESPECTIVE
JURISDICTIONS OF FORMATION AND ARE QUALIFIED AND LICENSED TO DO BUSINESS AND ARE
IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF THEIR RESPECTIVE
BUSINESS OR OWNERSHIP OF PROPERTY REQUIRES THAT THEY BE QUALIFIED EXCEPT WHERE
THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON BORROWER’S BUSINESS.  IN CONNECTION WITH THIS AGREEMENT, BORROWER HAS
DELIVERED TO BANK A COMPLETED CERTIFICATE SIGNED BY BORROWER AND GUARANTOR,
RESPECTIVELY, ENTITLED “PERFECTION CERTIFICATE”.  BORROWER REPRESENTS AND
WARRANTS TO BANK THAT (A) BORROWER’S EXACT LEGAL NAME IS THAT INDICATED ON THE
PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; (B) BORROWER IS AN
ORGANIZATION OF THE TYPE AND IS ORGANIZED IN THE JURISDICTION SET FORTH IN THE
PERFECTION CERTIFICATE; (C) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH
BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR ACCURATELY STATES THAT
BORROWER HAS NONE; (D) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH
BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE
AS WELL AS BORROWER’S MAILING ADDRESS (IF DIFFERENT THAN ITS CHIEF EXECUTIVE
OFFICE); (E) BORROWER (AND EACH OF ITS PREDECESSORS) HAS NOT, IN THE PAST FIVE
(5) 

 

5

--------------------------------------------------------------------------------



 


YEARS, CHANGED ITS JURISDICTION OF FORMATION, ORGANIZATIONAL STRUCTURE OR TYPE,
OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS JURISDICTION; AND (F) ALL OTHER
INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING TO BORROWER AND
EACH OF ITS SUBSIDIARIES IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS (IT
BEING UNDERSTOOD AND AGREED THAT BORROWER MAY FROM TIME TO TIME UPDATE CERTAIN
INFORMATION IN THE PERFECTION CERTIFICATE AFTER THE EFFECTIVE DATE TO THE EXTENT
PERMITTED BY ONE OR MORE SPECIFIC PROVISIONS IN THIS AGREEMENT).  IF BORROWER IS
NOT NOW A REGISTERED ORGANIZATION BUT LATER BECOMES ONE, BORROWER SHALL PROMPTLY
NOTIFY BANK OF SUCH OCCURRENCE AND PROVIDE BANK WITH BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBER.


 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect, or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE, HAS RIGHTS IN, AND THE POWER
TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN
HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED LIENS.  
BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK, THE
DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO
BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS GIVEN BANK NOTICE AND
TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A PERFECTED SECURITY INTEREST
THEREIN. THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF THE ACCOUNT
DEBTORS.


 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2. 
In the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral to a bailee, then Borrower will first
receive the written consent of Bank and such bailee must execute and deliver a
bailee agreement in form and substance satisfactory to Bank in its sole
discretion.

 

Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business.  Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.  Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Bank’s right to sell
any Collateral. Without prior consent from Bank, Borrower shall not enter into,
or become bound by, any such license or agreement which is reasonably likely to
have a material adverse effect on Borrower’s business or financial condition. 
Borrower shall take such steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for all such licenses
or contract rights to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement, whether now existing or entered into in
the future.

 


5.3          FINANCED RECEIVABLES.  BORROWER REPRESENTS AND WARRANTS FOR EACH
FINANCED RECEIVABLE:


 

(A)           SUCH FINANCED RECEIVABLE IS AN ELIGIBLE ACCOUNT;

 

(B)           BORROWER IS THE OWNER OF AND HAS THE LEGAL RIGHT TO SELL,
TRANSFER, ASSIGN AND ENCUMBER SUCH FINANCED RECEIVABLE;

 

6

--------------------------------------------------------------------------------


 

(C)           THE CORRECT AMOUNT IS ON THE INVOICE TRANSMITTAL AND IS NOT
DISPUTED;

 

(D)           PAYMENT IS NOT CONTINGENT ON ANY OBLIGATION OR CONTRACT AND
BORROWER HAS FULFILLED ALL ITS OBLIGATIONS AS OF THE INVOICE TRANSMITTAL DATE;

 

(E)           SUCH FINANCED RECEIVABLE IS BASED ON AN ACTUAL SALE AND DELIVERY
OF GOODS AND/OR SERVICES RENDERED, IS DUE TO BORROWER, IS NOT PAST DUE OR IN
DEFAULT, HAS NOT BEEN PREVIOUSLY SOLD, ASSIGNED, TRANSFERRED, OR PLEDGED AND IS
FREE OF ANY LIENS, SECURITY INTERESTS AND ENCUMBRANCES OTHER THAN PERMITTED
LIENS;

 

(F)            THERE ARE NO DEFENSES, OFFSETS, COUNTERCLAIMS OR AGREEMENTS FOR
WHICH THE ACCOUNT DEBTOR MAY CLAIM ANY DEDUCTION OR DISCOUNT;

 

(G)           BORROWER REASONABLY BELIEVES SUCH ACCOUNT DEBTOR IS NOT INSOLVENT
OR SUBJECT TO ANY INSOLVENCY PROCEEDINGS;

 

(H)           BORROWER HAS NOT FILED OR HAD FILED AGAINST IT INSOLVENCY
PROCEEDINGS AND DOES NOT ANTICIPATE ANY FILING;

 

(I)            BANK HAS THE RIGHT TO ENDORSE AND/ OR REQUIRE BORROWER TO ENDORSE
ALL PAYMENTS RECEIVED ON FINANCED RECEIVABLES AND ALL PROCEEDS OF COLLATERAL;
AND

 

(J)            NO REPRESENTATION, WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY
CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK CONTAINS ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENT CONTAINED IN THE CERTIFICATES OR STATEMENT NOT MISLEADING.

 


5.4          LITIGATION.  THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF BORROWER’S RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR
AGAINST BORROWER OR ANY SUBSIDIARY IN WHICH AN ADVERSE DECISION COULD REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


5.5          NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.  ALL CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ANY SUBSIDIARIES DELIVERED TO BANK FAIRLY
PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL CONDITION AND
BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN ANY MATERIAL
DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE THE DATE OF
THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.


 


5.6          SOLVENCY.  THE FAIR SALABLE VALUE OF BORROWER’S ASSETS (INCLUDING
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES;
BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN
THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS
THEY MATURE.


 


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT
ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER REGULATIONS X, T AND U OF
THE FEDERAL RESERVE BOARD OF GOVERNORS).  NEITHER BORROWER NOR ANY OF ITS
SUBSIDIARIES IS A “HOLDING COMPANY” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR
A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” AS EACH TERM IS DEFINED AND USED
IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 2005.  BORROWER HAS COMPLIED IN ALL
MATERIAL RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT
VIOLATED ANY LAWS, ORDINANCES OR RULES, THE VIOLATION OF WHICH COULD REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  NONE OF BORROWER’S OR ANY
SUBSIDIARY’S PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY
OR, TO THE BEST OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING,
PRODUCING, STORING, TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN
LEGALLY.  BORROWER AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS,
APPROVALS AND AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND
GIVEN ALL NOTICES TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE
THEIR RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED.


 


5.8          SUBSIDIARIES.  BORROWER DOES NOT OWN ANY STOCK, PARTNERSHIP
INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED INVESTMENTS.

 

7

--------------------------------------------------------------------------------



 


5.9          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER AND EACH
SUBSIDIARY HAVE TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND BORROWER
AND EACH SUBSIDIARY HAVE TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL
TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS SHOWN DUE BY BORROWER AND EACH
SUBSIDIARY.  BORROWER MAY DEFER PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT
BORROWER (A) IN GOOD FAITH CONTESTS ITS OBLIGATION TO PAY THE TAXES BY
APPROPRIATE PROCEEDINGS PROMPTLY AND DILIGENTLY INSTITUTED AND CONDUCTED,
(B) NOTIFIES BANK IN WRITING OF THE COMMENCEMENT OF, AND ANY MATERIAL
DEVELOPMENT IN, THE PROCEEDINGS, (C) POSTS BONDS OR TAKES ANY OTHER STEPS
REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY LEVYING SUCH CONTESTED TAXES FROM
OBTAINING A LIEN UPON ANY OF THE COLLATERAL THAT IS OTHER THAN A “PERMITTED
LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR ADJUSTMENTS PROPOSED FOR ANY OF
BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN ADDITIONAL TAXES BECOMING DUE
AND PAYABLE BY BORROWER.  BORROWER HAS PAID ALL AMOUNTS NECESSARY TO FUND ALL
PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLANS IN ACCORDANCE
WITH THEIR TERMS, AND BORROWER HAS NOT WITHDRAWN FROM PARTICIPATION IN, AND HAS
NOT PERMITTED PARTIAL OR COMPLETE TERMINATION OF, OR PERMITTED THE OCCURRENCE OF
ANY OTHER EVENT WITH RESPECT TO, ANY SUCH PLAN WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE
PENSION BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL
AGENCY.


 


5.10        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK, AS
OF THE DATE SUCH REPRESENTATION, WARRANTY, OR OTHER STATEMENT WAS MADE, TAKEN
TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS GIVEN TO
BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT PROJECTIONS AND
FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE
ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED
OR FORECASTED RESULTS).


 

6              AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1          GOVERNMENT COMPLIANCE.


 

(A)           MAINTAIN ITS AND ALL ITS SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD
STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION AND MAINTAIN
QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO QUALIFY WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS
OR OPERATIONS.  BORROWER SHALL COMPLY, AND HAVE EACH SUBSIDIARY COMPLY, WITH ALL
LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS SUBJECT, NONCOMPLIANCE WITH
WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.

 

(B)           OBTAIN ALL OF THE GOVERNMENTAL APPROVALS NECESSARY FOR THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY AND THE GRANT OF A SECURITY INTEREST TO BANK IN ALL OF ITS PROPERTY. 
BORROWER SHALL PROMPTLY PROVIDE COPIES OF ANY SUCH OBTAINED GOVERNMENTAL
APPROVALS TO BANK.

 


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)           DELIVER TO BANK:  (I) AS SOON AS AVAILABLE, BUT NO LATER THAN
THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, A COMPANY PREPARED
CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT COVERING BORROWER’S CONSOLIDATED
OPERATIONS DURING THE PERIOD CERTIFIED BY A RESPONSIBLE OFFICER AND IN A FORM
ACCEPTABLE TO BANK (II) WITHIN FIVE (5) DAYS OF FILING, COPIES OF ALL
STATEMENTS, REPORTS AND NOTICES MADE AVAILABLE TO BORROWER’S SECURITY HOLDERS OR
TO ANY HOLDERS OF SUBORDINATED DEBT AND ALL REPORTS ON FORM 10-K, 10-Q AND 8-K
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION; (III) A PROMPT REPORT OF ANY
LEGAL ACTIONS PENDING OR THREATENED AGAINST BORROWER OR ANY SUBSIDIARY THAT
COULD REASONABLY BE LIKELY TO RESULT IN DAMAGES OR COSTS TO BORROWER OR ANY
SUBSIDIARY OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00) OR MORE; (IV) PROMPT
NOTICE OF ANY MATERIAL CHANGE IN THE COMPOSITION OF THE INTELLECTUAL PROPERTY
COLLATERAL, OR THE REGISTRATION OF ANY COPYRIGHT, INCLUDING ANY SUBSEQUENT
OWNERSHIP RIGHT OF BORROWER IN OR TO ANY COPYRIGHT, PATENT OR TRADEMARK NOT
SHOWN IN THE IP AGREEMENT OR KNOWLEDGE OF AN EVENT THAT MATERIALLY ADVERSELY
AFFECTS THE VALUE OF THE INTELLECTUAL PROPERTY COLLATERAL; AND (V) BUDGETS,
SALES PROJECTIONS, OPERATING PLANS OR OTHER FINANCIAL INFORMATION REASONABLY
REQUESTED BY BANK, INCLUDING, AS SOON AS AVAILABLE, BUT NO LATER THAN THE LAST
DAY OF BORROWER’S FISCAL YEAR, ANNUAL FINANCIAL PROJECTIONS APPROVED BY
BORROWER’S BOARD OF DIRECTORS.

 

8

--------------------------------------------------------------------------------


 

(B)           WITHIN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, DELIVER
TO BANK WITH THE MONTHLY FINANCIAL STATEMENTS A COMPLIANCE CERTIFICATE SIGNED BY
A RESPONSIBLE OFFICER IN THE FORM OF EXHIBIT B.

 

(C)           ALLOW BANK TO AUDIT BORROWER’S COLLATERAL, INCLUDING, BUT NOT
LIMITED TO, BORROWER’S ACCOUNTS AT BORROWER’S EXPENSE, UPON REASONABLE NOTICE TO
BORROWER ONE (1) TIME PER YEAR, OR MORE OFTEN IF CONDITIONS WARRANT.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BANK MAY AUDIT
BORROWER’S COLLATERAL, INCLUDING, BUT NOT LIMITED TO, BORROWER’S ACCOUNTS AT
BORROWER’S EXPENSE AND AT BANK’S SOLE AND EXCLUSIVE DISCRETION AND WITHOUT
NOTIFICATION AND AUTHORIZATION FROM BORROWER.

 

(D)           UPON BANK’S REQUEST, PROVIDE A WRITTEN REPORT RESPECTING ANY
FINANCED RECEIVABLE, IF PAYMENT OF ANY FINANCED RECEIVABLE DOES NOT OCCUR BY ITS
DUE DATE AND INCLUDE THE REASONS FOR THE DELAY.

 

(E)           PROVIDE BANK WITH, AS SOON AS AVAILABLE, BUT NO LATER THAN TWENTY
(20) DAYS FOLLOWING EACH RECONCILIATION PERIOD, AN AGED LISTING OF ACCOUNTS
RECEIVABLE AND ACCOUNTS PAYABLE BY INVOICE DATE, IN FORM ACCEPTABLE TO BANK.

 

(F)            PROVIDE BANK WITH, AS SOON AS AVAILABLE, BUT NO LATER THAN TWENTY
(20) DAYS FOLLOWING EACH RECONCILIATION PERIOD WHERE APPLICABLE, A DEFERRED
REVENUE REPORT, IN FORM ACCEPTABLE TO BANK.

 


6.3          TAXES.  BORROWER SHALL MAKE, AND CAUSE EACH SUBSIDIARY TO MAKE,
TIMELY PAYMENT OF ALL FEDERAL, STATE, AND LOCAL TAXES OR ASSESSMENTS (OTHER THAN
TAXES AND ASSESSMENTS WHICH BORROWER IS CONTESTING IN GOOD FAITH, WITH ADEQUATE
RESERVES MAINTAINED IN ACCORDANCE WITH GAAP) AND WILL DELIVER TO BANK, ON
DEMAND, APPROPRIATE CERTIFICATES ATTESTING TO SUCH PAYMENTS.


 


6.4          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION, AND
AS BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE REASONABLY SATISFACTORY TO BANK.  ALL
PROPERTY POLICIES SHALL HAVE A LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS
LENDER LOSS PAYEE AND WAIVE SUBROGATION AGAINST BANK, AND ALL LIABILITY POLICIES
SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL INSURED .ALL
POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS) SHALL PROVIDE
THAT THE INSURER MUST GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE BEFORE
CANCELING, AMENDING, OR DECLINING TO RENEW ITS POLICY.  AT BANK’S REQUEST,
BORROWER SHALL DELIVER CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM
PAYMENTS. PROCEEDS PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE
TO BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO OBTAIN INSURANCE AS
REQUIRED UNDER THIS SECTION 6.4 OR TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED
PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART OF SUCH
PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS SECTION 6.4, AND TAKE
ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.5          ACCOUNTS.


 

(A)           TO PERMIT BANK TO MONITOR BORROWER’S FINANCIAL PERFORMANCE AND
CONDITION, BORROWER, GUARANTOR AND ALL THEIR SUBSIDIARIES, SHALL MAINTAIN THEIR,
PRIMARY DEPOSITORY AND OPERATING ACCOUNTS AND SECURITIES ACCOUNTS WITH BANK.

 

(B)           BORROWER SHALL IDENTIFY TO BANK, IN WRITING, ANY DEPOSIT OR
SECURITIES ACCOUNT OPENED BY BORROWER WITH ANY INSTITUTION OTHER THAN BANK.  IN
ADDITION, FOR EACH SUCH ACCOUNT THAT BORROWER OR GUARANTOR AT ANY TIME OPENS OR
MAINTAINS, BORROWER SHALL, AT BANK’S REQUEST AND OPTION, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO BANK, CAUSE THE DEPOSITORY BANK OR
SECURITIES INTERMEDIARY TO AGREE THAT SUCH ACCOUNT IS THE COLLATERAL OF BANK
PURSUANT TO THE TERMS HEREUNDER.  THE PROVISIONS OF THE PREVIOUS SENTENCE SHALL
NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES AND
OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT OF BORROWER’S
EMPLOYEES.

 


6.6          PROTECTION AND REGISTRATION OF INTELLECTUAL PROPERTY RIGHTS. 
BORROWER SHALL:  (A) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ITS INTELLECTUAL PROPERTY; (B) PROMPTLY ADVISE BANK IN WRITING
OF MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY; AND (C) NOT ALLOW ANY
INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S BUSINESS TO BE ABANDONED, FORFEITED
OR DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT.  IF

 

9

--------------------------------------------------------------------------------



 


BORROWER (I) OBTAINS ANY PATENT, REGISTERED TRADEMARK OR SERVICEMARK, REGISTERED
COPYRIGHT, REGISTERED MASK WORK, OR ANY PENDING APPLICATION FOR ANY OF THE
FOREGOING, WHETHER AS OWNER, LICENSEE OR OTHERWISE, OR (II) APPLIES FOR ANY
PATENT OR THE REGISTRATION OF ANY TRADEMARK OR SERVICEMARK, THEN BORROWER SHALL
IMMEDIATELY PROVIDE WRITTEN NOTICE THEREOF TO BANK AND SHALL EXECUTE SUCH
INTELLECTUAL PROPERTY SECURITY AGREEMENTS AND OTHER DOCUMENTS AND TAKE SUCH
OTHER ACTIONS AS BANK SHALL REQUEST IN ITS GOOD FAITH BUSINESS JUDGMENT TO
PERFECT AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF
BANK IN SUCH PROPERTY.  IF BORROWER DECIDES TO REGISTER ANY COPYRIGHTS OR MASK
WORKS IN THE UNITED STATES COPYRIGHT OFFICE, BORROWER SHALL: (X) PROVIDE BANK
WITH AT LEAST FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE OF BORROWER’S INTENT TO
REGISTER SUCH COPYRIGHTS OR MASK WORKS TOGETHER WITH A COPY OF THE APPLICATION
IT INTENDS TO FILE WITH THE UNITED STATES COPYRIGHT OFFICE (EXCLUDING EXHIBITS
THERETO); (Y) EXECUTE AN INTELLECTUAL PROPERTY SECURITY AGREEMENT AND SUCH OTHER
DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS BANK MAY REQUEST IN ITS GOOD FAITH
BUSINESS JUDGMENT TO PERFECT AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN FAVOR OF BANK IN THE COPYRIGHTS OR MASK WORKS INTENDED TO BE
REGISTERED WITH THE UNITED STATES COPYRIGHT OFFICE; AND (Z) RECORD SUCH
INTELLECTUAL PROPERTY SECURITY AGREEMENT WITH THE UNITED STATES COPYRIGHT OFFICE
CONTEMPORANEOUSLY WITH FILING THE COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE
UNITED STATES COPYRIGHT OFFICE.  BORROWER SHALL PROMPTLY PROVIDE TO BANK COPIES
OF ALL APPLICATIONS THAT IT FILES FOR PATENTS OR FOR THE REGISTRATION OF
TRADEMARKS, SERVICEMARKS, COPYRIGHTS OR MASK WORKS, TOGETHER WITH EVIDENCE OF
THE RECORDING OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENT NECESSARY FOR BANK
TO PERFECT AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH
PROPERTY.


 


6.7          LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING
THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK, WITHOUT
EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S
BOOKS AND RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO
PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST
BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.8          FURTHER ASSURANCES.  BORROWER SHALL EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S SECURITY INTEREST IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS
AGREEMENT.


 

7              NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent.

 


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER, ASSIGN, OR OTHERWISE
DISPOSE OF (COLLECTIVELY A “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO
TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR TRANSFERS
(A) OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN-OUT OR OBSOLETE
EQUIPMENT; (C) IN CONNECTION WITH PERMITTED LIENS AND PERMITTED INVESTMENTS AND
(D) OF NON-EXCLUSIVE LICENSES FOR THE USE OF THE PROPERTY OF BORROWER OR ITS
SUBSIDIARIES  IN THE ORDINARY COURSE OF BUSINESS.


 


7.2          CHANGES IN BUSINESS, OWNERSHIP, MANAGEMENT OR BUSINESS LOCATIONS. 
ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY BUSINESS OTHER THAN
THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER OR REASONABLY RELATED THERETO,
OR HAVE A MATERIAL CHANGE IN ITS OWNERSHIP (OTHER THAN BY THE SALE OF BORROWER’S
EQUITY SECURITIES IN A PUBLIC OFFERING OR TO VENTURE CAPITAL INVESTORS SO LONG
AS BORROWER IDENTIFIES TO BANK THE VENTURE CAPITAL INVESTORS PRIOR TO THE
CLOSING OF THE INVESTMENT), OR MANAGEMENT.  BORROWER SHALL NOT, WITHOUT AT LEAST
THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO BANK: (A) RELOCATE ITS CHIEF EXECUTIVE
OFFICE, OR ADD ANY NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING WAREHOUSES 
(UNLESS SUCH NEW OFFICES OR BUSINESS LOCATIONS CONTAIN LESS THAN TEN THOUSAND
DOLLARS ($10,000.00) IN BORROWER’S ASSETS OR PROPERTY), OR (B) CHANGE ITS
JURISDICTION OF ORGANIZATION, OR (C) CHANGE ITS ORGANIZATIONAL STRUCTURE OR
TYPE, OR (D) CHANGE ITS LEGAL NAME, OR (E) CHANGE ANY ORGANIZATIONAL NUMBER (IF
ANY) ASSIGNED BY ITS JURISDICTION OF ORGANIZATION.


 


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.  A SUBSIDIARY MAY MERGE OR
CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO BORROWER.


 


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.

 

10

--------------------------------------------------------------------------------


 


7.5          ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN ON ANY OF ITS
PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE SALE OF
ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR PERMITTED
LIENS, OR PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST PRIORITY SECURITY
INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT, DOCUMENT, INSTRUMENT OR
OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH ANY PERSON WHICH
DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF PROHIBITING BORROWER OR
ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING, GRANTING A SECURITY
INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY SUBSIDIARY’S
INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE PERMITTED IN SECTION 7.1 HEREOF
AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


 


7.6          DISTRIBUTIONS; INVESTMENTS.  (A) DIRECTLY OR INDIRECTLY ACQUIRE OR
OWN ANY PERSON, OR MAKE ANY INVESTMENT IN ANY PERSON, OTHER THAN PERMITTED
INVESTMENTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO; OR (B) PAY ANY
DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY
CAPITAL STOCK OTHER THAN DIVIDENDS PAYABLE IN COMMON STOCK.


 


7.7          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


 


7.8          SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY PAYMENT ON ANY
SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR,
OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT, OR
(B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT WHICH
WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE SUBORDINATION THEREOF
TO OBLIGATIONS OWED TO BANK.


 


7.9          COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO
PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY ADVANCE FOR
THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A
REPORTABLE EVENT OR PROHIBITED TRANSACTION, EACH AS DEFINED IN ERISA, TO OCCUR;
FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY OTHER
LAW OR REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM
PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.

 

8              EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO PAY ANY OF THE OBLIGATIONS WHEN
DUE;


 


8.2          COVENANT DEFAULT.  BORROWER FAILS OR NEGLECTS TO PERFORM ANY
OBLIGATION IN SECTION 6 OR VIOLATES ANY COVENANT IN SECTION 7 OR FAILS OR
NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER MATERIAL TERM, PROVISION,
CONDITION,  COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, ANY LOAN
DOCUMENTS, OR IN ANY PRESENT OR FUTURE AGREEMENT BETWEEN BORROWER AND BANK;


 


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


 


8.4          ATTACHMENT; LEVY; RESTRAINT ON BUSINESS.  (A) (I) THE SERVICE OF
PROCESS SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF BORROWER
OR OF ANY ENTITY UNDER CONTROL OF BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT
WITH BANK OR ANY BANK AFFILIATE, OR (II) A NOTICE OF LIEN, LEVY, OR ASSESSMENT
IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY, AND THE SAME
UNDER SUBCLAUSES (I) AND (II) HEREOF ARE NOT, WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF, DISCHARGED OR STAYED (WHETHER THROUGH THE POSTING OF A BOND
OR OTHERWISE); PROVIDED, HOWEVER, NO CREDIT EXTENSIONS SHALL BE MADE DURING ANY
TEN (10) DAY CURE PERIOD; AND (B) (I) ANY MATERIAL

 

11

--------------------------------------------------------------------------------


 


PORTION OF BORROWER’S ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO
POSSESSION OF A TRUSTEE OR RECEIVER, OR (II) ANY COURT ORDER ENJOINS, RESTRAINS,
OR PREVENTS BORROWER FROM CONDUCTING ANY PART OF ITS BUSINESS;


 


8.5          INSOLVENCY.  (A) BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING
TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER
BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN
AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN THIRTY (30) DAYS (BUT NO
ADVANCES SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN CLAUSE
(A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6          OTHER AGREEMENTS.  IF THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN A RIGHT BY SUCH
THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE THE MATURITY OF
ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS
($100,000) OR THAT COULD RESULT IN A MATERIAL ADVERSE CHANGE;


 


8.7          JUDGMENTS.  ONE OR MORE JUDGMENTS, ORDERS, OR DECREES FOR THE
PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST
FIFTY THOUSAND DOLLARS ($50,000) (NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE AS TO WHICH LIABILITY HAS BEEN ACCEPTED BY SUCH INSURANCE CARRIER)
SHALL BE RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED, UNVACATED, OR
UNSTAYED FOR A PERIOD OF TEN (10) DAYS AFTER THE ENTRY THEREOF (PROVIDED THAT NO
ADVANCES WILL BE MADE PRIOR TO THE SATISFACTION, VACATION, OR STAY OF SUCH
JUDGMENT, ORDER, OR DECREE);


 


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW OR LATER  IN THIS
AGREEMENT, ANY LOAN DOCUMENT OR IN WRITING DELIVERED TO BANK OR TO INDUCE BANK
TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH REPRESENTATION, WARRANTY,
OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;


 


8.9          SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION
AGREEMENT, INTERCREDITOR AGREEMENT, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY
CREDITOR THAT HAS SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF THE
AGREEMENT;


 


8.10        GUARANTY.  (A) ANY GUARANTY OF ANY OBLIGATIONS TERMINATES OR CEASES
FOR ANY REASON TO BE IN FULL FORCE AND EFFECT; (B) ANY GUARANTOR DOES NOT
PERFORM ANY OBLIGATION OR COVENANT UNDER ANY GUARANTY OF THE OBLIGATIONS;
(C) ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.3, 8.4, 8.5, 8.7, OR 8.8. OCCURS
WITH RESPECT TO ANY GUARANTOR, OR (D) THE LIQUIDATION, WINDING UP, OR
TERMINATION OF EXISTENCE OF ANY GUARANTOR.


 


8.11        GOVERNMENTAL APPROVALS.  ANY GOVERNMENTAL APPROVAL SHALL HAVE BEEN
(A) REVOKED, RESCINDED, SUSPENDED, MODIFIED IN AN ADVERSE MANNER OR NOT RENEWED
IN THE ORDINARY COURSE FOR A FULL TERM OR (B) SUBJECT TO ANY DECISION BY A
GOVERNMENTAL AUTHORITY THAT DESIGNATES A HEARING WITH RESPECT TO ANY
APPLICATIONS FOR RENEWAL OF ANY OF SUCH GOVERNMENTAL APPROVAL OR THAT COULD
RESULT IN THE GOVERNMENTAL AUTHORITY TAKING ANY OF THE ACTIONS DESCRIBED IN
CLAUSE (A) ABOVE, AND SUCH DECISION OR SUCH REVOCATION, RESCISSION, SUSPENSION,
MODIFICATION OR NON-RENEWAL (I) HAS, OR COULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE CHANGE, OR (II) ADVERSELY AFFECTS THE LEGAL QUALIFICATIONS OF
BORROWER OR ANY OF ITS SUBSIDIARIES TO HOLD SUCH GOVERNMENTAL APPROVAL IN ANY
APPLICABLE JURISDICTION AND SUCH REVOCATION, RESCISSION, SUSPENSION,
MODIFICATION OR NON-RENEWAL COULD REASONABLY BE EXPECTED TO AFFECT THE STATUS OF
OR LEGAL QUALIFICATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES TO HOLD ANY
GOVERNMENTAL APPROVAL IN ANY OTHER JURISDICTION.


 

9              BANK’S RIGHTS AND REMEDIES

 


9.1          RIGHTS AND REMEDIES.  WHEN AN EVENT OF DEFAULT OCCURS AND CONTINUES
BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:


 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

12

--------------------------------------------------------------------------------


 

(C)           DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS
COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS
OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND
(II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE
OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

(D)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS, ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE AND NOTIFY
ANY PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS AND
VERIFY THE AMOUNT OF SUCH ACCOUNT.  BORROWER SHALL COLLECT ALL PAYMENTS IN TRUST
FOR BANK AND, IF REQUESTED BY BANK, IMMEDIATELY DELIVER THE PAYMENTS TO BANK IN
THE FORM RECEIVED FROM THE ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT;

 

(E)           MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT ITS SECURITY INTEREST IN THE COLLATERAL.  BORROWER SHALL
ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT AVAILABLE AS BANK
DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS LOCATED, TAKE AND
MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY, PURCHASE, CONTEST,
OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY
INTEREST AND PAY ALL EXPENSES INCURRED.  BORROWER GRANTS BANK A LICENSE TO ENTER
AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY OF BANK’S RIGHTS
OR REMEDIES;

 

(F)            APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF
BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR
THE ACCOUNT OF BORROWER;

 

(G)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(H)           PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

 

(I)            DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

 

(J)            EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED BY THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).

 


9.2          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN INSURANCE CALLED
FOR BY SECTION 6.4 OR FAILS TO PAY ANY PREMIUM THEREON OR FAILS TO PAY ANY OTHER
AMOUNT WHICH BORROWER IS OBLIGATED TO PAY UNDER THIS AGREEMENT OR BY ANY OTHER
LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND ALL
AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE,
BEARING INTEREST AT THE THEN HIGHEST APPLICABLE RATE, AND SECURED BY THE
COLLATERAL.  BANK WILL MAKE REASONABLE EFFORT TO PROVIDE BORROWER WITH NOTICE OF
BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A REASONABLE
TIME THEREAFTER. NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE SIMILAR
PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.3          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF COLLATERAL IN
POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE LIABLE OR RESPONSIBLE
FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE TO THE
COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY ACT OR
DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON.  BORROWER BEARS
ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


 


9.4          REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR TIMES, TO
REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY

 

13

--------------------------------------------------------------------------------


 


RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR
THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND
THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS
GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE
CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. 
BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


 


9.5          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.

 

10           NOTICES.

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number provided at the beginning of this Agreement. 
Bank or Borrower may change its address or facsimile number by giving the other
party written notice thereof in accordance with the terms of this Section 10.

 

11           CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

 

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering

 

14

--------------------------------------------------------------------------------


 

temporary restraining orders, issuing preliminary and permanent injunctions and
appointing receivers.  All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed.  If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the Santa Clara County,
California Superior Court for such relief.  The proceeding before the private
judge shall be conducted in the same manner as it would be before a court under
the rules of evidence applicable to judicial proceedings.  The parties shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings. 
The private judge shall oversee discovery and may enforce all discovery
rules and order applicable to judicial proceedings in the same manner as a trial
court judge.  The parties agree that the selected or appointed private judge
shall have the power to decide all issues in the action or proceeding, whether
of fact or of law, and shall report a statement of decision thereon pursuant to
the California Code of Civil Procedure § 644(a).  Nothing in this paragraph
shall limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies.  The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.

 

12           GENERAL PROVISIONS

 


12.1        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION.  BANK HAS
THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS AND BENEFITS UNDER THIS AGREEMENT, THE LOAN DOCUMENTS
OR ANY RELATED AGREEMENT.


 


12.2        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND, AND HOLD
BANK AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER
PERSON AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED PERSON”)
HARMLESS AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES
(COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK
EXPENSES INCURRED, OR PAID BY SUCH INDEMNIFIED PERSON FROM, FOLLOWING, OR
ARISING FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED
BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3        RIGHT OF SET-OFF.   BORROWER HEREBY GRANTS TO BANK, A LIEN, SECURITY
INTEREST AND RIGHT OF SETOFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER
NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS,
COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


 


12.4        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


 


12.5        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


 


12.6        CORRECTION OF LOAN DOCUMENTS.  BANK MAY CORRECT PATENT ERRORS AND
FILL IN ANY BLANKS IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSISTENT
WITH THE AGREEMENT OF THE PARTIES.


 


12.7        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS AGREEMENT
AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER,
AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS,

 

15

--------------------------------------------------------------------------------


 


REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE PARTIES ABOUT THE
SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN DOCUMENTS MERGE INTO THIS
AGREEMENT AND THE LOAN DOCUMENTS.


 


12.8        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.9        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED
PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY
OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE
TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION OF BORROWER
IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS
WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.10      CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A) TO BANK’S
SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE TRANSFEREE’S OR
PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW,
REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS OTHERWISE
REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; (E) AS BANK CONSIDERS
APPROPRIATE IN EXERCISING REMEDIES UNDER THE LOAN DOCUMENTS; AND (F) TO
THIRD-PARTY SERVICE PROVIDERS OF BANK SO LONG AS SUCH SERVICE PROVIDERS HAVE
EXECUTED A CONFIDENTIALITY AGREEMENT WITH BANK WITH TERMS NO LESS RESTRICTIVE
THAN THOSE CONTAINED HEREIN.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
INFORMATION THAT EITHER: (I) IS IN THE PUBLIC DOMAIN OR IN BANK’S POSSESSION
WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO
BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES NOT KNOW THAT
THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.


 

Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

 


12.11      ATTORNEYS’ FEES, COSTS AND EXPENSES.   IN ANY ACTION OR PROCEEDING
BETWEEN BORROWER AND BANK ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS AND EXPENSES INCURRED, IN ADDITION TO ANY OTHER RELIEF TO WHICH IT
MAY BE ENTITLED.


 


12.12      EFFECT OF AMENDMENT AND RESTATEMENT.  EXCEPT AS OTHERWISE SET FORTH
HEREIN, THIS AGREEMENT IS INTENDED TO AND DOES COMPLETELY AMEND AND RESTATE,
WITHOUT NOVATION, THE ORIGINAL AGREEMENT.  ALL SECURITY INTERESTS GRANTED UNDER
THE ORIGINAL AGREEMENT ARE HEREBY CONFIRMED AND RATIFIED AND SHALL CONTINUE TO
SECURE ALL OBLIGATIONS UNDER THIS AGREEMENT.

 

13           DEFINITIONS

 


13.1        DEFINITIONS.  IN THIS AGREEMENT:


 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.

 

“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.

 

16

--------------------------------------------------------------------------------


 

“Advance” is defined in Section 2.1.1 and includes any Advances made with
respect to Financed Receivables and any Non-Formula Advances.

 

“Advance Rate”  means (i) eighty percent (80%) from the Effective Date through
September 30, 2009, (ii) seventy percent (70%) from October 1, 2009 through
December 31, 2009 and (iii) sixty percent (60%) from January 1, 2010 through the
Maturity Date, in all cases, net of any offsets related to each specific Account
Debtor.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Applicable Rate” is a per annum rate equal to (i) with respect to Non-Formula
Advances, the Prime Rate and (ii) with respect to all other Advances the greater
of (a) six and one quarter percent (6.25%) or (b) the Prime Rate plus three
percent (3.00%), provided, however, for any Subject Month (as of the first
calendar day of such month), to the extent that Borrower maintained a Quick
Ratio of at least 0.50 to 1.0 at all times during the applicable Testing Month,
the Applicable Rate shall be a per annum rate equal to the greater of (a) six
and one quarter percent (6.25%) or (b) the Prime Rate plus two and one half
percent (2.50%).

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Handling Fee” is defined in Section 2.2.4.

 

“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.

 

“Compliance Certificate” is attached as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest

 

17

--------------------------------------------------------------------------------


 

rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year other than Subordinated Debt.

 

“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.

 

“Effective Date” is the date Bank executes this Agreement as indicated on the
signature page hereof.

 

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1
(d), and are due and owing from Account Debtors deemed creditworthy by Bank in
its sole discretion.  Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank’s discretion with notice to Borrower):

 

(A)           ACCOUNTS THAT THE ACCOUNT DEBTOR HAS NOT PAID WITHIN NINETY (90)
DAYS OF INVOICE DATE REGARDLESS OF INVOICE PAYMENT PERIOD TERMS;

 

(B)           ACCOUNTS BILLED AND PAYABLE OUTSIDE OF THE UNITED STATES OR ANY
CANADIAN PROVINCE OTHER THAN QUEBEC, UNLESS THE BANK HAS A FIRST PRIORITY,
PERFECTED SECURITY INTEREST OR OTHER ENFORCEABLE LIEN IN SUCH ACCOUNTS;

 

(C)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR TO THE EXTENT THAT BORROWER
IS INDEBTED OR OBLIGATED IN ANY MANNER TO THE ACCOUNT DEBTOR (AS CREDITOR,
LESSOR, SUPPLIER OR OTHERWISE - SOMETIMES CALLED “CONTRA” ACCOUNTS, ACCOUNTS
PAYABLE, CUSTOMER DEPOSITS OR CREDIT ACCOUNTS), WITH THE EXCEPTION OF CUSTOMARY
CREDITS, ADJUSTMENTS AND/OR DISCOUNTS GIVEN TO AN ACCOUNT DEBTOR BY BORROWER IN
THE ORDINARY COURSE OF ITS BUSINESS;

 

(D)           ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR IS BORROWER’S AFFILIATE,
OFFICER, EMPLOYEE, OR AGENT;

 

(E)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR WHICH IS A UNITED STATES
GOVERNMENT ENTITY OR ANY DEPARTMENT, AGENCY, OR INSTRUMENTALITY THEREOF UNLESS
BORROWER HAS ASSIGNED ITS PAYMENT RIGHTS TO BANK AND THE ASSIGNMENT HAS BEEN
ACKNOWLEDGED UNDER THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, AS AMENDED;

 

(F)            ACCOUNTS FOR DEMONSTRATION OR PROMOTIONAL EQUIPMENT, OR IN WHICH
GOODS ARE CONSIGNED, OR SOLD ON A “SALE GUARANTEED”, “SALE OR RETURN”, “SALE ON
APPROVAL”, OR OTHER TERMS IF ACCOUNT DEBTOR’S PAYMENT MAY BE CONDITIONAL;

 

(G)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THAT HAS NOT BEEN INVOICED
OR BASED SOLELY ON A PURCHASE ORDER AND/OR WHERE GOODS OR SERVICES HAVE NOT YET
BEEN RENDERED TO THE ACCOUNT DEBTOR (SOMETIMES CALLED MEMO BILLINGS OR
PRE-BILLINGS);

 

(H)           ACCOUNTS SUBJECT TO CONTRACTUAL ARRANGEMENTS BETWEEN BORROWER AND
AN ACCOUNT DEBTOR WHERE PAYMENTS SHALL BE SCHEDULED OR DUE ACCORDING TO
COMPLETION OR FULFILLMENT REQUIREMENTS WHERE THE ACCOUNT DEBTOR HAS A RIGHT OF
OFFSET FOR DAMAGES SUFFERED AS A RESULT OF BORROWER’S FAILURE TO PERFORM IN
ACCORDANCE WITH THE CONTRACT (SOMETIMES CALLED CONTRACTS ACCOUNTS RECEIVABLE,
PROGRESS BILLINGS, MILESTONE BILLINGS, OR FULFILLMENT CONTRACTS);

 

(I)            ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THE AMOUNT OF WHICH MAY BE
SUBJECT TO WITHHOLDING BASED ON THE ACCOUNT DEBTOR’S SATISFACTION OF BORROWER’S
COMPLETE PERFORMANCE (BUT ONLY TO THE EXTENT OF THE AMOUNT WITHHELD; SOMETIMES
CALLED RETAINAGE BILLINGS);

 

18

--------------------------------------------------------------------------------


 

(J)            ACCOUNTS SUBJECT TO TRUST PROVISIONS, SUBROGATION RIGHTS OF A
BONDING COMPANY, OR A STATUTORY TRUST;

 

(K)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THAT HAS BEEN INVOICED FOR
GOODS THAT HAVE NOT BEEN SHIPPED TO THE ACCOUNT DEBTOR UNLESS BANK, BORROWER,
AND THE ACCOUNT DEBTOR HAVE ENTERED INTO AN AGREEMENT ACCEPTABLE TO BANK IN ITS
SOLE DISCRETION WHEREIN THE ACCOUNT DEBTOR ACKNOWLEDGES THAT (I) IT HAS TITLE TO
AND HAS OWNERSHIP OF THE GOODS WHEREVER LOCATED, (II) A BONA FIDE SALE OF THE
GOODS HAS OCCURRED, AND (III) IT OWES PAYMENT FOR SUCH GOODS IN ACCORDANCE WITH
INVOICES FROM BORROWER (SOMETIMES CALLED “BILL AND HOLD” ACCOUNTS);

 

(L)            ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR HAS NOT BEEN INVOICED;

 

(M)          ACCOUNTS THAT REPRESENT NON-TRADE RECEIVABLES OR THAT ARE DERIVED
BY MEANS OTHER THAN IN THE ORDINARY COURSE OF BORROWER’S BUSINESS;

 

(N)           ACCOUNTS SUBJECT TO CHARGEBACKS OR OTHERS PAYMENT DEDUCTIONS TAKEN
BY AN ACCOUNT DEBTOR (BUT ONLY TO THE EXTENT THE CHARGEBACK IS DETERMINED
INVALID AND SUBSEQUENTLY COLLECTED BY BORROWER);

 

(O)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR WITH RESPECT TO WHICH
BORROWER HAS RECEIVED DEFERRED REVENUE (BUT ONLY TO THE EXTENT OF SUCH DEFERRED
REVENUE);

 

(P)           ACCOUNTS IN WHICH THE ACCOUNT DEBTOR DISPUTES LIABILITY OR MAKES
ANY CLAIM (BUT ONLY UP TO THE DISPUTED OR CLAIMED AMOUNT), OR IF THE ACCOUNT
DEBTOR IS SUBJECT TO AN INSOLVENCY PROCEEDING, OR BECOMES INSOLVENT, OR GOES OUT
OF BUSINESS; AND

 

(Q)           ACCOUNTS FOR WHICH BANK IN ITS GOOD FAITH BUSINESS JUDGMENT
DETERMINES COLLECTION TO BE DOUBTFUL.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Events of Default” are set forth in Article 8.

 

“Facility Amount” is Five Million Dollars ($5,000,000).

 

“Facility Fee” is defined in Section 2.2.2.

 

“Finance Charges” is defined in Section 2.2.3.

 

“Financed Receivables” are all those Eligible Accounts, including their proceeds
which Bank finances and makes an Advance, as set forth in Section 2.1.1.  A
Financed Receivable stops being a Financed Receivable (but remains Collateral)
when the Advance made for the Financed Receivable has been fully paid.

 

“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security

 

19

--------------------------------------------------------------------------------


 

and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations, including
XPLORE TECHNOLOGIES CORP., a Delaware corporation.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” is defined in the IP Agreements.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Invoice Transmittal” shows Eligible Accounts which Bank may finance and, for
each such Account, includes the Account Debtor’s, name, address, invoice amount,
invoice date and invoice number.

 

“IP Agreements” are those certain Amended and Restated Intellectual Property
Security Agreements executed and delivered by Borrower and Guarantor to Bank.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, any guaranty or security agreement executed by Guarantor, any
Subordination Agreement executed by holders of Subordinated Debt, any note, or
notes, guaranties or security agreements executed by Borrower or any Guarantor,
and any other present or future agreement between Borrower or Guarantor and Bank
in connection with this Agreement, all as amended, restated, or otherwise
modified.

 

20

--------------------------------------------------------------------------------


 

“Lockbox” is defined in Section 2.2.7.

 

“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.

 

“Maturity Date” is February 5, 2010; provided however if the expiration date of
the Supporting Letter of Credit is extended to April 30, 2010 (or later) on or
before December 31, 2009, the Maturity Date shall be extended until March 31,
2010.

 

“Minimum Finance Charge” is Four Thousand Dollars ($4,000).

 

“Non-Formula Advances” means Advances up to the Non-Formula Amount made without
regard to any specific Eligible Accounts.

 

“Non-Formula Amount” means an amount equal to the lesser of (i) One Million
Dollars ($1,000,000) or (ii) the face amount of the Supporting Letter of Credit.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.

 

“Perfection Certificate” is a certain Perfection Certificate completed and
delivered by Borrower to Bank in connection with this Agreement.

 

“Permitted Indebtedness” is:

 

(A)           BORROWER’S INDEBTEDNESS TO BANK UNDER THIS AGREEMENT OR THE LOAN
DOCUMENTS;

 

(B)           SUBORDINATED DEBT;

 

(C)           INDEBTEDNESS TO TRADE CREDITORS INCURRED IN THE ORDINARY COURSE OF
BUSINESS; AND

 

(D)           INDEBTEDNESS SECURED BY PERMITTED LIENS.

 

“Permitted Investments” are: (i)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, and
(iv) any other investments administered through Bank.

 

“Permitted Liens” are:

 

(A)           LIENS ARISING UNDER THIS AGREEMENT OR OTHER LOAN DOCUMENTS;

 

(B)           LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER GOVERNMENT CHARGES OR
LEVIES, EITHER NOT DELINQUENT OR BEING CONTESTED IN GOOD FAITH AND FOR WHICH
BORROWER MAINTAINS ADEQUATE RESERVES ON ITS BOOKS, IF THEY HAVE NO PRIORITY OVER
ANY OF BANK’S SECURITY INTERESTS;

 

(C)           PURCHASE MONEY LIENS SECURING NO MORE THAN ONE HUNDRED THOUSAND
DOLLARS ($100,000) IN THE AGGREGATE AMOUNT OUTSTANDING  (I) ON EQUIPMENT
ACQUIRED OR HELD BY BORROWER INCURRED FOR FINANCING THE

 

21

--------------------------------------------------------------------------------


 

ACQUISITION OF THE EQUIPMENT, OR (II) EXISTING ON EQUIPMENT WHEN ACQUIRED, IF
THE LIEN IS CONFINED TO THE PROPERTY AND IMPROVEMENTS AND THE PROCEEDS OF THE
EQUIPMENT;

 

(D)           LEASES OR SUBLEASES AND NON-EXCLUSIVE LICENSES OR SUBLICENSES
GRANTED IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, IF THE LEASES, SUBLEASES,
LICENSES AND SUBLICENSES PERMIT GRANTING BANK A SECURITY INTEREST;

 

(E)           LIENS INCURRED IN THE EXTENSION, RENEWAL OR REFINANCING OF THE
INDEBTEDNESS SECURED BY LIENS DESCRIBED IN (A) THROUGH (D), BUT ANY EXTENSION,
RENEWAL OR REPLACEMENT LIEN MUST BE LIMITED TO THE PROPERTY ENCUMBERED BY THE
EXISTING LIEN AND THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS MAY NOT INCREASE; AND

 

(F)            LIENS SECURING SUBORDINATED DEBT.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Quick Assets” is, on any date, Borrower’s unrestricted cash at Bank plus
Eligible Accounts.

 

“Quick Ratio” is the ratio of (i) Quick Assets to (ii) Current Liabilities less
the lesser of (a) One Million Dollars ($1,000,000) or (b) the face amount of the
Supporting Letter of Credit.

 

“Reconciliation Day” is the last calendar day of each month.

 

“Reconciliation Period” is each calendar month.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subject Month” is the month which is two (2) calendar months after any Testing
Month.

 

“Subsidiary” is, with respect to any Person, any Person of which more than 50.0%
of the voting stock or other equity interests (in the case of Persons other than
corporations) is owned or controlled directly or indirectly by such Person or
one or more of Affiliates of such Person.

 

“Supporting Letter of Credit” means that certain irrevocable standby letter of
credit issued by the Bank of America on May 29, 2009, or a letter of credit
issued by another bank rated A2 or better by Moody’s Investors Service, Inc.,
for account of the Supporting Letter of Credit Applicants and naming Bank as
beneficiary, in the face amount of One Million Dollars ($1,000,000) (as amended,
supplemented, modified or extended from time to time).

 

22

--------------------------------------------------------------------------------


 

“Supporting Letter of Credit Applicants” means, collectively, Philip Sassower
and Susan Sassower, individuals, as applicants under the Supporting Letter of
Credit.

 

“Testing Month” is any month with respect to which Bank has tested Borrower’s
Quick Ratio in order to determine Bank’s method for calculating the Collateral
Handling Fee in Section 2.2.4 or the Applicable Rate.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

 

[Signature page follows.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

By:

/s/ Michael J. Rapisand

 

Name: Michael J. Rapisand

 

Title: Chief Financial Officer & Corporate Secretary

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

By:

/s/Krista Hall

 

Name: Krista Hall

 

Title: Relationship Manager

 

Effective Date: September 15, 2009

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
any copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any patents, trademarks, service marks
and applications therefor; trade styles, trade names, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damages by way of any past, present and
future infringement of any of the foregoing; and

 

All Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[g269861ke05i001.jpg]

 

SPECIALTY FINANCE DIVISION

Compliance Certificate

 

I, an authorized officer of XPLORE TECHNOLOGIES CORPORATION OF AMERICA
(“Borrower”) certify under the Amended and Restated Loan and Security Agreement
(the “Agreement”) between Borrower and Silicon Valley Bank (“Bank”) as follows
(all capitalized terms used herein shall have the meaning set forth in the
Agreement):

 

Borrower represents and warrants for each Financed Receivable:

 

Each Financed Receivable is an Eligible Account.

 

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 

The correct amount is on the Invoice Transmittal and is not disputed;

 

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

 

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

 

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 

It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 

It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

 

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

 

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

 

Additionally, Borrower represents and warrants as follows:

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.

 

1

--------------------------------------------------------------------------------


 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act.  Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards Act. 
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change.  None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP. 
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

 

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes No

 

A/R and A/P Agings

 

Monthly within 20 days

 

Yes No

 

Deferred Revenue Report (if applicable)

 

Monthly within 20 days

 

Yes No

 

Compliance Certificate

 

Monthly within 30 days

 

Yes No

 

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes No

 

Board approved financial projections

 

Prior to FYE

 

Yes No

 

 

Quick Ratio Calculation

 

A. Quick Assets

 

$

 

 

B  Current Liabilities

 

$

 

 

Quick Ratio (A divided by B less the lesser of (a) $1,000,000 or (b) the face
amount of the Supporting Letter of Credit)

 

    to 1.0

 

 

 

 

Performance Pricing

 

Applies

 

 

 

 

 

 

 

Quick Ratio > 0.50 to 1.0

 

Greater of 6.25% or (b) Prime plus 2.50%

 

Yes No

 

Quick Ratio < 0.50 to 1.0

 

Greater of 6.25% or (b) Prime plus 3.00%

 

Yes No

 

 

2

--------------------------------------------------------------------------------


 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

AGENT USE ONLY

 

 

 

 

 

 

 

 

 

Received by:

 

 

By:

 

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

Compliance Status:

Yes No

 

3

--------------------------------------------------------------------------------